DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       SVENGALI BROWNLEE,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D20-744

                         [September 17, 2020]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Michael A. Usan,
Judge; L.T. Case Nos. 10-07366-CF-10A, 10-16824-CF-10A and 16-
01105-CF-10A.

  Svengali Brownlee, Sneads, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

MAY, CIKLIN and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.